

116 S4476 IS: Congressional Whistleblower Protection Act of 2020
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4476IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mrs. Feinstein (for herself, Mr. Peters, Mr. Leahy, Mr. Wyden, Mr. Durbin, Mr. Carper, Mr. Cardin, Ms. Klobuchar, Mr. Whitehouse, Mr. Warner, Mr. Blumenthal, Ms. Baldwin, Ms. Hirono, Mr. Markey, Mr. Van Hollen, and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide protections for employees of, former employees of, and applicants for employment with Federal agencies, contractors, and grantees whose right to petition or furnish information to Congress is interfered with or denied.1.Short titleThis Act may be cited as the Congressional Whistleblower Protection Act of 2020.2.Protections for covered individuals Section 7211 of title 5, United States Code, is amended— (1)by striking The right of employees and inserting the following:(a)In generalThe right of covered individuals; and(2)by adding at the end the following:(b)Remedies(1)Administrative remedies(A)In generalA covered individual with respect to a Federal agency (other than a covered individual described in subparagraph (B), (C), or (D)) who is aggrieved by a violation of subsection (a) may seek corrective action under sections 1214 and 1221 in the same manner as an individual who is aggrieved by a prohibited personnel practice described in section 2302(b)(8).(B)FBI employeesA covered individual with respect to the Federal Bureau of Investigation who is aggrieved by a violation of subsection (a) may seek corrective action under section 2303.(C)Intelligence community employeesA covered individual with respect to a covered intelligence community element (as defined in section 1104(a) of the National Security Act of 1947 (50 U.S.C. 3234(a))) who is aggrieved by a violation of subsection (a) may seek corrective action under section 1104 of the National Security Act of 1947 (50 U.S.C. 3234) or subsection (b)(7) or (j) of section 3001 of that Act (50 U.S.C. 3341).(D)Contractor employeesA covered individual with respect to a Federal agency who is an employee of, former employee of, or applicant for employment with, a contractor, subcontractor, grantee, subgrantee, or personal services contractor (as those terms are used in section 2409 of title 10 and section 4712 of title 41) of the agency and who is aggrieved by a violation of subsection (a) of this section may seek corrective action under section 2409 of title 10 or section 4712 of title 41.(E)Burden of proofThe burdens of proof under subsection (e) of section 1221 shall apply to an allegation of a violation of subsection (a) of this section made under subparagraph (A), (B), (C), or (D) of this paragraph in the same manner as those burdens of proof apply to an allegation of a prohibited personnel practice under such section 1221.(F)Class of individuals entitled to seek corrective actionThe right to seek corrective action under subparagraph (A), (B), (C), or (D) shall apply to a covered individual who is an employee of, former employee of, or applicant for employment with, a Federal agency described in the applicable subparagraph or a contractor, subcontractor, grantee, sub­grant­ee, or personal services contractor (as those terms are used in section 2409 of title 10 and section 4712 of title 41) of such a Federal agency, notwithstanding the fact that a provision of law referenced in the applicable subparagraph does not authorize one or more of those types of covered individuals to seek corrective action.(2)Private right of action(A)In generalIf a final decision providing relief for a violation of subsection (a) alleged under subparagraph (A), (B), (C), or (D) of paragraph (1) of this subsection is not issued within 210 days of the date on which the covered individual seeks corrective action under the applicable subparagraph and there is no showing that the delay is due to the bad faith of the covered individual, the covered individual may bring an action at law or equity for de novo review in the appropriate district court of the United States, which shall have jurisdiction over the action without regard to the amount in controversy, for lost wages and benefits, reinstatement, costs and attorney fees, compensatory damages, equitable or injunctive relief, or any other relief that the court considers appropriate.(B)Jury trialAn action brought under subparagraph (A) shall, upon the request of the covered individual, be tried by the court with a jury.(C)Burden of proofThe burdens of proof under subsection (e) of section 1221 shall apply to an allegation of a violation of subsection (a) of this section in an action brought under this paragraph in the same manner as those burdens of proof apply to an allegation of a prohibited personnel practice under such section 1221.(c)DefinitionsFor purposes of this section—(1)the term covered individual, with respect to a Federal agency, means an employee of, former employee of, or applicant for employment with—(A)the agency; or(B)a contractor, subcontractor, grantee, subgrantee, or personal services contractor (as those terms are used in section 2409 of title 10 and section 4712 of title 41) of the agency; and(2)the term Federal agency means an agency, office, or other establishment in the executive, legislative, or judicial branch of the Federal Government..